oO CO SY DB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:18-cv-05008-RBL Document 22 “Filed 04/01/19 Page 1 of 2

  
 

 
   
 

FILED " a
ee COGED |
RECEIVED
APR ~1

CLERY 6 igre
ay WESTERN DiSTe oo) ps

    
  

  
         

WCF OF Wt, TOMA
1 OF Wy i i AT TACOMA

DEPUTY

    

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

JOHN SIMS,
Plaintiff, Case No. 3:18-cv-05008-RBL
v. STIPULATED MOTION TO DISMISS
CAPITAL ONE BANK (U.S.A.), N.A., Noted for Hearing: March 27, 2019
Defendant.

 

 

Pursuant to Rule 41(a)(1)(A)(ii), counsel for the parties stipulate to dismiss this action with

prejudice and without fees or costs to either party.

 

 

 

Date: March 27, 2019 Date: March 27, 2019

s/ Steven A Miller 5/ Richard J. Albanese
Steven A Miller, Esq. Richard J Albanese (admitted PHV)
Kellen A. Hade, Esq. KIMMEL & SILVERMAN PC
MILLER NASH GRAHAM & DUNN LLP 30 E BUTLER PIKE
2801 ALASKAN WAY AMBLER, PA 19002
STE 300 PIER 70 Phone: 215-648-3453
SEATTLE, WA 98121-1128 Email: ralbanese @creditlaw.com
Phone: 206-624-8300
Email: steven.miller@ millernash.com s/ Matthew Cunanan
Email: kellen.hade @ millernash.com Matthew J. Cunanan, WSBA #42530

DC LAW GROUP NW LLC

Attorney for the Defendant 221 First Ave. W #320

Seattle, WA 98119

Tel: (206) 494-0400

Email: matthew @dclglawyers.com
Attorneys for Plaintiff

STIPULATED MOTION TO DISMISS - | MILLER NASH GRAHAM & DUNN LLP
ATTORNEYS AT LAW
T: 206.624.8300 | F: 206.340.9599
(3:18-ev-05008) 2801 ALASKAN WAY, SUITE 300
SEATTLE. WASHINGTON 98121

4844-6853-4155.1
WwW

aI nA WwW &

10
11
12
13
14
15
16
LF
18
19
20
21
22
2S
24
25
26

Case 3:18-cv-05008-RBL Document 22 Filed 04/01/19 Page 2 of 2

IT IS SO ORDERED. The Clerk is directed to close this matter.

DATED: “Y-l-1?

STIPULATED MOTION TO DISMISS - 2

(3:18-cv-05008)
4844-6853-4155.1

Ronald B. Leighton

United States District Court Judge

MILLER NASH GRAHAM & DUNN LLP
ATTORNEYS AT LAW
T: 206.624.8300 | F: 206.340.9599
PIER 70
2801 ALASKAN WAY. SUITE 300
SEATTLE. WASHINGTON 98121
